Order entered January 14, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01044-CV

                CHANDLER MANAGEMENT CORPORATION, Appellant

                                                  V.

          FIRST SPECIALTY INSURANCE CORPORATION, ET AL., Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-06968

                                             ORDER
       We GRANT appellant’s January 10, 2014 unopposed motion for an extension of time to

file a reply brief. Appellant shall file its reply brief on or before February 4, 2014.


                                                        /s/    ADA BROWN
                                                               JUSTICE